 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   U.S. BANK NATIONAL ASSOCIATION,
                                                          Case No.: 2:17-cv-01677-JCM-NJK
11             Plaintiff(s),
                                                                         Order
12   v.
13   SFR INVESTMENTS POOL 1, LLC, et al.,
14             Defendant(s).
15         The parties have been unable to provide the Court with a comprehensible status report for
16 the claims in this case. See Docket No. 77. From the Court’s review of the docket, it appears the
17 competing claims between the bank and SFR have settled. See Docket No. 79. It also appears that
18 the bank’s claims against the HOA are the subject to settlement discussions, but that a final
19 settlement has not been completed. Docket No. 79 at 2; see also Docket No. 76. The Court is less
20 clear as to the remaining claims. Specifically, SFR brought claims against Mary Moncada and
21 Salvatore Moncada, Docket No. 16, for which it failed to effectuate service, see Docket No. 44.
22 SFR has not filed dismissal papers for the Moncadas nor has it explained how it intends to proceed
23 against them at this juncture. Moreover, the bank brought claims against Nevada Association
24 Services, Inc., Docket No. 1, for which default was entered, Docket No. 18, but default judgment
25 has not been sought.1
26
27         1
            The Court specifically identified these parties in its previous order, and required the
   appearing parties to explain the status of these claims and how they intend to proceed with them.
28 See Docket No. 77. Their response to that order failed to do so. See Docket No. 79.

                                                   1
 1         The Court hereby SETS a status hearing for 10:00 a.m. on February 11, 2019, in Courtroom
 2 3C. Counsel for the bank, SFR, and the HOA shall attend. Counsel shall be prepared to explain
 3 the status of all claims. In addition, counsel for SFR shall be prepared to address how it intends to
 4 proceed with respect to its claims against the Moncadas and counsel for the bank shall be prepared
 5 to address how it intends to proceed with respect to its claims against Nevada Association Services.
 6         IT IS SO ORDERED.
 7         Dated: February 6, 2019
 8                                                               ______________________________
                                                                 Nancy J. Koppe
 9                                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
